Case 8:19-cv-01859-JLS-KES Document 24 Filed 09/17/20 Page 1 of 1 Page ID #:347



    1
                                     NOTE: CHANGES MADE BY THE COURT
    2

    3                                                                     JS -6
    4                            UNITED STATES DISTRICT COURT
    5          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    6

    7 ZURICH AMERICAN INSURANCE                      Case No. 8:19-cv-01859-JLS-KES
        COMPANY,
    8                                                JUDGMENT
                    Plaintiff,
    9
              v.
   10
      EAGLE SECURITY SERVICES, INC.
   11 and DOES 1 to 100, inclusive,

   12           Defendant.

   13

   14         On September 3, 2020, the court granted the Motion for Entry of Default
   15   Judgment by Plaintiff Zurich American Insurance Company (“Zurich”) on its
   16   complaint against Defendant Eagle Security Services, Inc. (“Eagle Security”)
   17   (Doc. 20), and now enters judgment as follows:
   18         Judgment entered in favor of Zurich and against Eagle Security for
   19   $154,155.00 in principal damages, $23,104.15 in prejudgment interest, and
   20   recoverable costs as established pursuant to Application to the Clerk to Tax Costs
   21   filed within fourteen days of entry of judgment per Fed. R. Civ. P. 54 and C.D.
   22   Cal. L.R. 54-2 and 54-2.1.
   23

   24   IT IS SO ORDERED, ADJUDGED AND DECREED.
   25
        DATE:_September 17, 2020______________
   26
                                                      ____________________________
   27
                                                      HON. JOSEPHINE L. STATON
   28                                                 DISTRICT COURT JUDGE
                                                 1
